          Case 3:17-cv-00520-MMD-WGC Document 134
                                              133 Filed 04/09/21
                                                        04/08/21 Page 1 of 2




1    David Montgomery*
     Ohio Bar No. 40276
2    Phillip Thompson
     Nevada Bar No. 12114
3    JACKSON LEWIS P.C.
     300 S. Fourth Street, Suite 900
4    Las Vegas, Nevada 89101
     Tel: (702) 921-2460
5    Fax: (702) 921-2461
     david.montgomery@jacksonlewis.com
6    phillip.thompson@jacksonlewis.com
     Attorneys for Defendant
7    Apttus Corporation
     *Admitted Pro Hac Vice
8
                                 UNITED STATES DISTRICT COURT
9
                                         DISTRICT OF NEVADA
10
                                                    *****
11
       MARCO DE LA CUESTA,
12                                                             Case No. 3:17-CV-0520-MMD-WGC
                         Plaintiff,
13
                 vs.
14                                                             STIPULATION TO EXTEND
       APTTUS CORPORATION, a Delaware                          TIME TO FILE JOINT
15     Corporation                                             PRETRIAL ORDER
                                                               [THIRD REQUEST]
16                Defendant.
       ______________________________________/
17

18          Plaintiff Marco De La Cuesta and Defendant Apttus Corporation, by and through
19   their respective undersigned counsel, hereby stipulate and respectfully request that the time for
20   the parties to file the Joint Pretrial Order in this matter be extended by an additional forty-five
21   (45) days up to and including May 24, 2021. In support of this request, the parties state as
22   follows:
23          1.         The current deadline to file the Joint Pretrial Order is April 8, 2021.
24          2.         The parties have worked, and continue to work, diligently and cooperatively in
25   order to prepare the Joint Pretrial Order.
26          3.         Due to unexpected illnesses of counsel for the Plaintiff, and longer than
27   expected recovery times, the parties need additional time to confer and prepare the Joint
28


                                                           1
           Case 3:17-cv-00520-MMD-WGC Document 134
                                               133 Filed 04/09/21
                                                         04/08/21 Page 2 of 2




1    Pretrial Order.
2             4.       Counsel has now improved and the parties have communicated and exchanged
3    information, including an initial draft of the pre-trial order.
4             5.       However, the parties require additional time to reach stipulation on as many
5    facts and exhibits as possible in order to streamline the trial process and conserve judicial
6    resources and resources of the parties.
7             6.       Based upon the foregoing, the parties respectfully request an extension of time
8    to and including May 24, 2021, within which to file the Joint Pretrial Order.
9             7.       This is the third request for an extension of this deadline, and is not anticipated
10   to cause any delay or prejudice to any party.
11            8.       This request for extension is made in good faith, and is not for the purpose of
12   delay.
13            DATED this 8th day of April, 2021.
14
                                                              JACKSON LEWIS P.C.
15

16   By: /s/ Michael J. Morrison____________                  By:_/s/ Phillip C. Thompson__________
             Michael J. Morrison, Esq.                               David Montgomery, Esq.
17           Law Offices of Michael Morrison                         Phillip Thompson, Esq.
                                                                     Attorneys for Defendant
18            And                                                    Apttus Corporation

19            Todd A. Bader, Esq.
              Bader & Ryan, Ltd.
20
              Attorneys for Plaintiff
21            Marco De La Cuesta
                                                   ORDER
22
                                     9th day of April, 2021
              IT IS SO ORDERED this ____
23

24

25
                                                     ____________________________________
26                                                   MIRANDA M. DU
     4839-2036-4516, v. 1                            CHIEF UNITED STATES DISTRICT JUDGE
27

28


                                                          2
